This is an appeal from an award of the Full Industrial Board allowing appellant compensation for a twenty percent (20%) permanent partial impairment of his left arm.
The only assignment of error which we are permitted to consider is that the award of the Full Industrial Board is contrary to law.
Appellant contends the award is contradictory and repugnant to the findings of the Board. The original finding and award of the Board found, in substance, that as the result of an accidental injury appellant sustained a twenty percent (20%) permanent partial impairment of his "left" arm and then made an award for such impairment to his "right" arm. In the original record it is set out, in part, as follows: "on the 25th day of February, 1946 . . . the cause came up for review . . ., and the full board, having heard the argument of counsel for the parties, etc." took cause under advisement. On March 2, 1946, the Full Board made its finding *Page 106 
and award and therein it was set out that "The plaintiff did not appear in person or by counsel. The defendant was not represented in person or by counsel."
Since the filing of this appeal the finding and award of the Full Board has been corrected and certified to this Court by return of the Board to writ of certiorari was issued on June 25, 1946. Our statute provides the Full Board may, at any time, correct any clerical error or mistake of fact in any finding or award. § 40-1410, Burns' 1940 Replacement.
The corrected award is for impairment to the left arm in conformity with the findings. It further shows that neither party appeared in person or by counsel at the hearing before the 1.  Full Board. This corrected award is not defective.
We cannot consider other points attempted to be presented regarding the rejection by the hearing member of certain evidence offered by appellant, as such evidence was not offered to 2.  the Full Board. Rhoden v. Smith  Decker Electric Company (1939), 107 Ind. App. 152, 23 N.E.2d 306.
The award is affirmed.
DRAPER, J. — Not participating.
NOTE. — Reported in 69 N.E.2d 607.